Title: To George Washington from Major General William Heath, 2 August 1777
From: Heath, William
To: Washington, George

 

Dear General
Boston Augt 2d 1777

We have had no certain intelligence of the Fleet since I wrote your Excellency on Yesterday Many doubt whether any considerable number of large Ships were seen at all, and suppose it was only a number of Cruizers with their prizes. We have a number of Boats in the Bay, and persons by Land, upon the whole I beleive the Report has but little foundation, and was chiefly Imaginary, I thought it my duty to give your Excellency this immediate Intelligence, least the other might indu[c]e you to make some new Disposition in the Army that might be prejudicial to the Service. If any further discovery should be made Your Excellency shall have the earliest notice of it. I have the Honour to be very respectfully Your Excellencys Obedient Servant

W. Heath

